DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 requires, “a reflective element embedded in the dielectric layer.”  And then claim 9 requires “a semiconductor device … in the dielectric layer.”  
As shown and described with regard to applicant’s Fig. 21-24, the embodiment of BSI with color filter (290), the reflective element (242) is embedded in the dielectric layer (250) [not dielectric layer (210)] but the semiconductor device (207) is in the dielectric layer (210) [not dielectric layer (250)].  It’s unclear as to which dielectric layer the applicant refers.

As shown and described with regard to applicant’s Fig. 21-24, the embodiment of the BSI with color filter (290), the dielectric layer (250) [not dielectric layer (210)] separates the reflective element (242) from the metallization layer (264).  It’s unclear as to which dielectric layer the applicant refers.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada (U.S. Patent Application Publication 2011/0090384).

Referring to Claim 9, Yamada further teaches a semiconductor device (transistor 114/115/119a; par. 31, 38, 45 and 46) on a surface of the front side of the semiconductor substrate (113) and in the dielectric layer (118), wherein the reflective element (101) is over the semiconductor device (transistor gate electrode 119a).
Referring to Claim 10, Yamada further teaches an interconnection structure on the front side of the semiconductor substrate (113) and the dielectric layer (118), wherein the interconnection structure comprise a metallization layer (horizontal portion of 119b); and a contact via (vertical portion of 119b) extending through the dielectric layer (118) to electrically connect the semiconductor device (transistor gate electrode 119a) and the metallization layer (horizontal portion of 119b), wherein the dielectric layer (118) separates the reflective element (101) from the metallization layer (horizontal portion of 119b).


Claims 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dungan et al. (U.S. Patent Application Publication 2009/0050947).
Referring to Claim 8, Dungan teaches in Fig. 1C for example, a back side illumination (BSI) image sensor, comprising: a semiconductor substrate (104) having a front side and a back side; a dielectric layer (118/130) on the front side of the semiconductor substrate (104); a reflective element (128) embedded in the dielectric layer (118/130), wherein the reflective element (128) having a U-shaped profile and an opening of the U-shaped profile faces toward the back side of the semiconductor substrate (104); and a color filter layer (135) on the backside of the semiconductor substrate (104).
As insofar as Claim 9 is definite, Dungan further teaches a semiconductor device (photosensor 110) on a surface of the front side of the semiconductor substrate (104) and (transfer gate 114 of photosensor 110) in the dielectric layer (118/130), wherein the reflective element (128) is over the semiconductor device (photosensor 110).
As insofar as Claim 10 is definite, Dungan further teaches an interconnection structure on the front side of the semiconductor substrate (104) and the dielectric layer (118/130), wherein the interconnection structure comprise a metallization layer (132); and a contact via (116) extending through the dielectric layer (118/130) to electrically connect the semiconductor device (transistor 114) and the metallization layer (132), wherein the dielectric layer (118/130) separates the reflective element (128) from the metallization layer (132).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oshiyama (U.S. Patent Application Publication 2021/0082982) in view of Dungan et al. (U.S. Patent Application Publication 2009/0050947).

Dungan does not explicitly state further comprising: a first trench isolation and a second trench isolation adjacent to the first trench isolation, wherein each of the first and second trench isolations extends from a surface of the back side of the semiconductor substrate into the semiconductor substrate, a pixel region between the first and second trench isolations and in the semiconductor substrate.
In the same field of endeavor, Oshiyama teaches in Fig. 11-19 a BSI image sensor comprising: a first trench isolation (54/55 on side of the pixel region 2e) and a second trench isolation (54/55 on the other side of the pixel region e2) adjacent to the first trench isolation (54/55), wherein each of the first and second trench isolations (54/55) extends from a surface of the back side of the semiconductor substrate (12) into the semiconductor substrate (12) (par. 52-54, 156-159), a pixel region (2e) between the first and second trench isolations (54/55) and in the semiconductor substrate (12).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the trench isolation structures taught by Oshiyama between the pixel regions of Dungan in order to prevent charges generated inside the semiconductor substrate from leaking to the adjacent pixel which suppresses color mixing from the adjacent pixels (par. 3, 4 and 159).

Referring to Claim 14, Dungan in view of Oshiyama teaches the limitations of claim 13.  Dungan does not explicitly state wherein the semiconductor substrate (104) 
In the same field of endeavor, Oshiyama further teaches wherein the semiconductor substrate (12) has a microstructure (48) on the surface of the back side of the semiconductor substrate (12) and between the first and second trench isolations (54/55), the microstructure (48) has a wave pattern that is covered by an insulating material (114) of the first and second trench isolations (55; par. 157).
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to utilize the microstructure taught by Oshiyama between the pixel regions and isolation structures of Dungan in view of Oshiyama in order to diffract vertical incident light and a component of the diffracted light increases, such that a ratio of light incident on the pixel increases and improve sensitivity (par. 3, 4 and 154).

Allowable Subject Matter
Claims 1-7 and 13-20 are allowable.
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:

Regarding Claim 11, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein an inner sidewall of the reflective element has a zigzag profile comprising at least two zigzag folds on each of two opposite sides of the reflective element in combination with all of the limitations of Claims 8 and 11.  Claim 12 includes the limitations of claim 11.
Regarding Claim 15, the prior art of record alone or in combination neither teaches nor makes obvious the invention of etching the first dielectric layer by using the first photoresist layer as a mask; trimming the first photoresist layer to form a second photoresist layer; and etching the first dielectric layer using the second photoresist layer as a mask, such that a top-flat pyramid structure is formed over the first dielectric layer in combination with all of the limitations of Claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshida (U.S. Patent Application Publication 2010/0032659) teaches in Fig. 1, a BSI having a u-shaped reflective element (70) embedded in a dielectric layer (80/62).
Kato et al. (U.S. Patent Application Publication 2014/0117481) teaches in Fig. 4D, a BSI having a u-shaped reflective element (32) embedded in a dielectric layer (33).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896